Citation Nr: 1532220	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-37 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 7, 2010, for degenerative joint disease (DJD) of the lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 20 percent for DJD of the lumbosacral spine from August 7, 2010.  

3.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to July 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is now under the jurisdiction of the Montgomery, Alabama, RO.  

The Veteran filed a claim for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) in February 2009.  A May 2009 rating granted TDIU, effective January 21, 2009.  A July 2011 rating granted an increased rating for fibromyalgia, which increased the combined rating for service-connected disabilities to 100 percent, effective January 21, 2009.  TDIU was discontinued at that time, as it represented a lesser benefit.  The Veteran did not file a notice of disagreement regarding the January 21, 2009 effective date for the TDIU.  Therefore, no aspect of the claim for TDIU is before the Board at this time.

In May 2015, the Veteran was scheduled to attend a videoconference Board hearing, but failed to report. 

The issue of entitlement to an initial rating in excess of 20 percent for DJD of the lumbosacral spine from August 7, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1.  Prior to August 7, 2010, the Veteran's DJD of the lumbosacral spine was manifested by pain and some limitation of lateral spine motion, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was no evidence of intervertebral disc syndrome.  

2.  Throughout the appeal, the Veteran's migraine headaches are shown to occur once per week and to be productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DJD of the lumbar spine were not met prior to August 7, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2014).  

2.  The criteria for an initial rating of 50 percent for migraine headaches have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A September 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a November 2014 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in March 2008, April 2009, and August 2010.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from August 2008 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

DJD of the Lumbosacral Spine

Service connection for DJD of the lumbosacral spine was granted by the RO in an October 2008 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 5242 from the day after discharge from service.  The rating was increased to 20 percent by rating decision dated in November 2014, effective August 7, 2010.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in March 2008, prior to the Veteran's release from active duty.  At that time, the Veteran reported that she had been diagnosed as having degenerative disc disease (DDD) of the lumbar spine that had existed for four years.  She reported complaints of pain, but no stiffness or weakness.  The pain was constant and localized.  It was described as burning, aching, sticking and cramping, and rated as a 6 on a scale from 1 to 10.  The pain was elicited by physical activity and stress, but also came on by itself.  It was relieved by rest, medication, and a heating pad.  At times, she could function with medication.  Walking worsened the back pain.  She was currently being treated with physical therapy, chiropractic care, and medication.  She stated that her condition had not resulted in any incapacitation.  On physical examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination that was described as mild diffuse tenderness in the lower lumbar area.  There was negative straight leg raising test, bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion was forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities showed motor and sensory function to be normal.  Deep tendon reflexes were 2+ and equal.  The diagnosis was degenerative arthritis of the thoracolumbar spine.  

Private treatment records show that in August 2008, the Veteran was treated for back pain, degenerative lumbar spondylosis, and muscular spasms with multiple trigger point injections.  Post-injection, she had some improved symptomatology and she underwent additional sacroiliac (SI) joint injections.  In October 2008, she denied weakness, numbness, tingling, or any bowel or bladder disturbance.  Her pain level was improved.  On examination at that time she had a normal gait and lumbar spine motion that was mildly restricted on lateral bending.  There was some generalized tenderness of the paraspinous and gluteal muscles on palpation, but no definite trigger points.  Straight leg raising was bilaterally negative.  Deep tendon reflexes were 2+, motor strength and sensation were intact.  The Veteran underwent additional injections in early 2010.  

Prior to August 7, 2010, the Veteran's DJD of the lumbar spine was manifested by pain and some limitation of lateral spine motion.  The examination and treatment records did not disclose muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour demonstrated.  There was no evidence of intervertebral disc syndrome.  As such, there is no basis for a rating in excess of 10 percent prior to August 7, 2010.  An examination was conducted by VA on August 7, 2010, which provided a basis for the 20 percent rating that remains on appeal and is the subject of the remand portion of this decision.  

Migraine Headaches

Service connection for migraine headaches was granted by the RO in an October 2008 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 8100 from the day following separation from service.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

An examination was conducted for VA in March 2008.  At that time, the Veteran reported having had migraine headaches for 10 years.  She reported the headaches as pounding and throbbing at least once per week, when they turned into a migraine.  When this occurred, she was able to go to work, but required medication.  These were experienced three times per week and lasted three hours.  Additional symptoms included sensitivity to light and noise, nausea, and vomiting.  She was treated with medication.  The diagnosis was migraine headaches.  

An examination was conducted by VA in April 2009.  At that time, she stated that she had two types of headaches, the most frequent occurring every day on awakening and being described as level 3/10.  They gradually reduced after taking Excedrin Migraine on awakening.  She took the medication propranolol daily for prophylaxis against migraines, but these still developed if she did not take the Excedrin.  A typical migrainous type headache increased to a level 8/10 and lasted six hours after taking the additional medication Zomig.  These were accompanied by phonophobia and photophobia that caused her to seek a quiet, dark place where she rested until the headaches resolved.  With her more severe headaches, she had nausea, but no vomiting.  These occurred at least once per week, but during stressful periods, occurred two to three times per week.  The headaches were not precipitated by an aura, but were always preceded by tension-type headaches.  She stated that she was confined to her home at least once per week by a migraine type headache.  Physical examination disclosed mild pain to palpation of the right frontalis and temporalis muscles.  The diagnosis was migraine headaches, without aura, occurring at least once per week.  The examiner rendered an opinion that this would prevent the Veteran from employment, including clerical activities to which she was accustomed in the Navy, as well as other forms of employment.  The migraines would likely cause any potential employer to refrain from offering her employment.  

The Veteran has described her migraine symptoms as occurring once per week.  On examination in November 2009, the examiner rendered an opinion to the effect that her migraines were productive of severe economic inadaptability.  As such, the Board finds that a 50 percent schedular evaluation is warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back disability, primarily pain and limitation of lateral flexion, are shown to cause limitation of motion that is noncompensable under the regular schedular criteria and, thus, to warrant a 10 percent rating under the provisions for arthritis (Code 5003), which also incorporates various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The migraine headaches are shown to be productive of severe economic impairment and, as such, correspond to the 50 percent rating.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back and migraine disabilities, and no referral for an extraschedular rating is required.  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to August 7, 2010, for degenerative joint disease (DJD) of the lumbosacral spine, is denied.  

Entitlement to an initial 50 percent rating for migraine headaches is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

Regarding the issue of a rating in excess of 20 percent for DJD of the lumbosacral spine from August 7, 2010, the Board finds that, after review of the record, additional development is necessary.  During an examination in August 2010, the Veteran indicated that she was to undergo spinal fusion surgery in Tampa, Florida.  Despite the fact that the Veteran failed to report for a scheduled VA examination in October 2014, the Board is on notice as to the existence of additional medical 

records that may have some bearing on the claim.  As such, an attempt should be made to associate them with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request her to provide information regarding the facility where she underwent spinal fusion surgery.  After obtaining any necessary consent, the AOJ should contact the facility and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that facility since August 2010.  

Copies of VA and any other non-VA treatment records dated from August 2010 should be obtained and added to the claims file.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


